Case: 11-30599     Document: 00511797432         Page: 1     Date Filed: 03/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012
                                     No. 11-30599
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ETHIEL NICOLLETTE PEARSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:09-CR-338-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Ethiel Nicollette Pearson was sentenced to 12
months and one day in prison, to be followed by three years of supervised
release, on her guilty-plea conviction for conspiracy to possess and pass
counterfeit money. After she was released, Pearson was arrested for shoplifting.
The district court found that she had violated the conditions of her supervised
release, revoked it, and sentenced her to 11 months in prison. On appeal,
Pearson contends that (1) the district court abused its discretion by revoking her

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30599    Document: 00511797432      Page: 2   Date Filed: 03/22/2012

                                  No. 11-30599

supervised release without granting her request for a continuance to receive a
mental health evaluation, and (2) her 11-month sentence is plainly
unreasonable.
      We review the revocation of a term of supervised release for abuse of
discretion. United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010). We also
review a denial of a request for a continuance for an abuse of discretion. United
States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009). The district court’s denial
of Pearson’s last-minute request for a continuance so that she could obtain
suggestions for treatment of her kleptomania was neither arbitrary nor
capricious, and Pearson cannot demonstrate substantial prejudice because she
admitted to violating the conditions of her supervised release. See United States
v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009); United States v. Barnett, 197
F.3d 138, 144 (5th Cir. 1999); United States v. Peden, 891 F.2d 514, 519-20 (5th
Cir. 1989).
      Sentences imposed following revocation of supervised release are reviewed
under the “plainly unreasonable” standard. See United States v. Miller, 634 F.3d
841, 843 (5th Cir.) (suggesting similarity to “plain error” review), cert. denied,
132 S. Ct 496 (2011). Pearson’s contention that the district court erred by
sentencing her to 11 months in prison because the shoplifting violation carried
only a six-month maximum sentence is without merit.
      The district court did not commit any procedural errors when calculating
Pearson’s sentence because it considered the appropriate 18 U.S.C. § 3553(a)
sentencing factors, as well as the nonbinding policy statements of Chapter Seven
of the Sentencing Guidelines.      See 18 U.S.C. § 3583(e); United States v.
McKinney, 520 F.3d 425, 427-28 (5th Cir. 2008). As Pearson’s underlying offense
of conspiracy to possess and pass counterfeit money was a Class D felony, the
maximum statutory sentence that could be imposed on revocation of her
supervised release was two years. § 3583(e)(3). As her shoplifting offense was
a Class C violation and her criminal history category was III at the time of her

                                        2
   Case: 11-30599   Document: 00511797432      Page: 3   Date Filed: 03/22/2012

                                  No. 11-30599

original sentence, Pearson’s guidelines range of imprisonment on revocation of
her supervised release was five to 11 months. See U.S.S.G. §§ 7B1.1(a)(3), 7B1.4.
The district court did not abuse its discretion by sentencing Pearson to a within-
statutory, within-guidelines sentence of 11-months in prison. See Miller, 634
F.3d at 843; McKinney, 520 F.3d at 427-28. The judgment of the district court
is AFFIRMED.




                                        3